t c summary opinion united_states tax_court nasser and bashera kurain ghaleb petitioners v commissioner of internal revenue respondent docket no 9496-08s filed date nasser and bashera kurain ghaleb pro sese orsolya kun for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession the issues for decision are whether petitioners are entitled to four dependency_exemption deductions and a child_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york state when they filed their petition nasser ghaleb petitioner worked as a controller for guidance center a nonprofit organization earning dollar_figure in petitioner’s wife lived in yemen and had not yet moved to the united_states because of her pending immigration status petitioner’s sister is thuraya ghaleb ms ghaleb born in ms ghaleb has three boys petitioner’s nephews h a m born in m a m born in and k a m born in ms ghaleb’s husband abandoned her in the summer of leaving her solely responsible for the care of their three children ms 1petitioners stipulated they are not entitled to a dependency_exemption deduction for for mohamed ghaleb petitioner’s brother which was one of the five dependency_exemption deductions that petitioners claimed on their joint federal_income_tax return 2the court redacts the names of minors see rule a ghaleb was unemployed and unable to support herself and her children rather than having ms ghaleb return to yemen with the children petitioner and his father rented an apartment where ms ghaleb and petitioner’s nephews resided in date petitioner purchased a two-bedroom condominium in date ms ghaleb and her three sons moved into petitioner’s condominium living there with petitioner through date during this period petitioner paid for the condominium mortgage fees property taxes utilities his sister’s transportation needs and the other necessities of his extended family although ms ghaleb had separated from her husband in the couple remained married and eventually reconciled in late in date ms ghaleb and her children moved to tennessee to rejoin her husband petitioners timely filed a joint federal_income_tax return for claiming dependency_exemptions deductions for five individuals one for ms ghaleb three for the nephews and one for petitioner’s brother mohamed ghaleb petitioners also claimed a child_tax_credit of dollar_figure consisting of a dollar_figure credit for each of the three nephews ms ghaleb and her husband also filed a joint federal_income_tax return claiming the same three children as dependents respondent disallowed all five of petitioners’ dependency_exemption deductions and disallowed petitioners’ entire dollar_figure child_tax_credit i petitioners’ contention discussion petitioners’ main contention is that for they are entitled to four dependency_exemption deductions and the child_tax_credit totaling dollar_figure because for the first months of they housed petitioner’s sister and her three children and provided almost all of their relatives’ support ii dependency_exemption deductions deductions including dependency_exemption deductions are a matter of legislative grace and taxpayers have the burden of satisfying the statutory requirements for claiming the deductions rule a 503_us_79 292_us_435 a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the year sec_151 c sec_152 defines the term dependent to mean either a qualifying_child or a qualifying_relative however sec_152 lists specific circumstances rendering individuals ineligible who would otherwise qualify as dependents we will first discuss petitioner’s nephews the definition relevant here is the one for a qualifying_child which requires that the individual bear a relationship to the taxpayer as described in sec_152 have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet the age requirements in sec_152 specifying an individual under the age of or under age if the individual is a student at the close of the year and have not provided over one-half of his or her own support for the year sec_152 notwithstanding these requirements if two or more taxpayers can claim the individual as a qualifying_child the child’s parents have first priority in claiming the individual as a dependent sec_152 petitioner’s nephews meet the above four requirements of sec_152 as qualifying children because they satisfied the relationship definition were minors at date resided with petitioner for more than one-half of the year and clearly as young children did not provide more than one-half or any of their own support however ms ghaleb and her husband claimed the three children as dependents on their joint federal_income_tax return for consequently because of the priority rule that sec_152 imposes the parents’ claim supersedes petitioners’ claim to the boys as dependents therefore petitioners are not entitled to dependency_exemption deductions for any of the three nephews we now discuss whether petitioners may claim a dependency_exemption deduction for ms ghaleb ms ghaleb does not meet the definition of a qualifying_child because in she became age which exceeds the age limits set by sec_152 and a regarding the requirements for a qualifying_relative as applicable here the code defines a qualifying_relative as an individual who bears a relationship to the taxpayer as described in sec_152 whose gross_income for the year is less than the exemption_amount defined in sec_151 who receives over one-half of his or her support from the taxpayer for the year at issue and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 thus ms ghaleb satisfies the above requirements for a qualifying_relative because she met the relationship definition had little or no gross_income for the year received over one-half of her support from petitioner during and was not a qualifying_child see sec_152 however ms ghaleb filed a joint federal_income_tax return for with her husband the code specifically provides that a person who files a joint_return with their spouse is ineligible to be claimed as a dependent sec_152 because of this statutory prohibition petitioners may not claim a dependency_exemption deduction for ms ghaleb for iii child_tax_credit subject_to an adjusted_gross_income ceiling a taxpayer is entitled to a dollar_figure credit against tax for each qualifying_child sec_24 for purposes of this section a qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 see sec_24 as discussed above petitioner’s nephews are the qualifying children of their parents ms ghaleb and her husband and are not the qualifying children of petitioners therefore because petitioners did not have any qualifying children in they are not entitled to a child_tax_credit iv summary we commend petitioners’ generosity in supporting petitioner’s sister and her three children however for the reasons stated above specific code provisions prevent petitioners from claiming any dependency_exemption deductions or any child tax_credits for these relatives for we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that those arguments are without merit irrelevant or moot to reflect our disposition of the issues decision will be entered for respondent
